DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/24/2022. As directed by the amendment: no claims have been amended; claims 1-13 have been canceled; and no new claims have been added. Thus, claims 14-20 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 6-7 of the remarks filed 05/24/2022 that the Office fails to articulate reasons why the alleged combination of Wright and Littmann would have been obvious. Applicant also argued that since Wright teaches a perfusion catheter for use in open heart surgery with a diameter of 3/16 (4.7625 mm), nowhere does Wright indicate that a smaller diameter catheter would be helpful in blocking the coronary sinus. Applicant further argued that there is no rationale provided as to why or how a person having ordinary skill in the art would modify the Wright catheter to assume the dimensions of the Littman device. Applicant’s argument has been fully considered and are not persuasive. Wright discloses a catheter for use in open heart surgery wherein the catheter is placed within the coronary sinus of the patient, while Littmann teaches a catheter for use in a patient’s heart wherein the catheter is advanceable through patient’s coronary anatomy. Since Littmann teaches a catheter in the same field of endeavor, it would have been obvious for one of ordinary skill in the art to modify Wright’s catheter with Littmann. Furthermore, changing the size of the catheter shaft does not affect the function of blocking the coronary sinus because the function of blocking the coronary sinus is performed by the balloon of Wright, not the catheter shaft. Also, modifying the size of Wright catheter would allow the catheter to easily enter the patient’s heart since smaller size would allow for a less traumatic passage.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,707,358) in view of Littmann et al. (US 5,509,411)
Regarding claim 14, Wright discloses
A microcatheter (10, fig. 1) for delivery of a flowable therapeutic substance (cardioplegia solution, col. 3 lines 46-49) to a bodily passage (col. 3 lines 46-49), comprising: 
a catheter shaft (14); 
an inflatable balloon (26, fig. 1) mounted on a distal portion of the catheter shaft (distal portion of 10, see fig. 1), wherein the catheter shaft and inflatable balloon are receivable through a lumen of an outer catheter (Examiner notes: the limitation “receivable through a lumen of an outer catheter” is interpreted as functional limitation. Also, the limitation “an outer catheter” and/or “a lumen of an outer catheter” is/are not positively recited in claim 1. See fig. 1, the shaft 14 and balloon 26 are capable of being positioned within a catheter with outer diameter larger than the outer diameter of 10); 
an inflation lumen (32, fig. 2) extending through the catheter shaft (14, fig. 2), for inflating the inflatable balloon (26, fig. 2 and col. 3 lines 64-67); 
a fluid delivery lumen (30, fig. 2) extending through the catheter shaft (14) to at least one port (23/24/40, fig. 2 and col. 3 lines 46-49) in a distal region of the catheter shaft (distal region of 14, see fig. 2) occurring distally of the inflatable balloon (26); and 
at least one of: 
(a) an ultrasound emitting element mounted on the distal region of the catheter shaft; 
(b) a set curve in the distal region of the catheter shaft; and 
(c) said at least one port including a plurality of sidewall ports in fluid communication with the fluid delivery lumen (Examiner notes: claim 1 has the language “at least one of”. Since Wright discloses the distal region of the catheter shaft 14 includes a plurality of sidewall ports 23/24 in fluid communication with the fluid delivery lumen 30, Wright’s microcatheter 10 reads on the limitation “at least one of” of claim 1).

Wright is silent about the catheter shaft having an outer diameter of about 1mm or less.
However, Littmann teaches the outer diameter of the catheter is preferably about 0.89mm (see col. 6 lines 10-12).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter shaft to have an outer diameter of 0.89mm, as taught by Littmann, for the purpose of allowing the catheter to easily enter the patient’s heart.
 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,707,358) in view of Littmann et al. (US 5,509,411) in further view of Wallace (US 2012/0215099) and Johnson (US 8,100,883).
Regarding claim 15, Wright in view of Littmann discloses the microcatheter of claim 14, as set forth above, except for including both (a) an ultrasound emitting element mounted on the distal region of the catheter shaft, and (b) a set curve in the distal region of the catheter shaft.
However, Wallace teaches an ultrasound transmission member or wire 110 attached to the tip 104 on the distal end of the catheter 100 (figs. 1-2C and par. 0106).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter by adding an ultrasound transmission member/wire, as taught by Wallace, for the purpose of enhancing the delivery of an agent.
Johnson teaches a pre-formed curve in the distal region of the catheter shaft 10 (see fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter such that the distal region of the catheter shaft including a pre-formed curve, as taught by Johnson, for the purpose of allowing the catheter to easily enter the patient’s heart.
 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,707,358) in view of Littmann et al. (US 5,509,411) in further view of Wallace (US 2012/0215099).
Regarding claim 16, Wright in view of Littmann,
Wright discloses (c) said at least one port including a plurality of sidewall ports (23/24) in fluid communication with the fluid delivery lumen (30, see fig. 2).
Wright in view of Littmann is silent about (a) an ultrasound emitting element mounted on the distal region of the catheter shaft.
However, Wallace teaches an ultrasound transmission member or wire 110 attached to the tip 104 on the distal end of the catheter 100 (figs. 1-2C and par. 0106).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter by adding an ultrasound transmission member/wire, as taught by Wallace, for the purpose of enhancing the delivery of an agent.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,707,358) in view of Littmann et al. (US 5,509,411) in further view of Johnson (US 8,100,883).
Regarding claim 17, Wright in view of Littmann,
Wright discloses (c) said at least one port including a plurality of sidewall ports (23/24) in fluid communication with the fluid delivery lumen (30, see fig. 2).
Wright in view of Littmann is silent about (b) a set curve in the distal region of the catheter shaft.
However, Johnson teaches a pre-formed curve in the distal region of the catheter shaft 10 (see fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter such that the distal region of the catheter shaft including a pre-formed curve, as taught by Johnson, for the purpose of allowing the catheter to easily enter the patient’s heart.
Regarding claim 18, Wright in view of Littmann discloses the microcatheter of claim 14, as set forth above, except for in combination with a second catheter having a lumen through which the microcatheter is rotatably receivable.
However, Johnson teaches an outer catheter 10 with a pre-formed curve and an inner catheter 70 rotatably received within the outer catheter 10 (see fig. 4A).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter system by adding an outer catheter, as taught by Johnson, for the purpose of allowing the inner catheter to easily enter the patient’s heart.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,707,358) in view of Littmann et al. (US 5,509,411) in further view of Garrison et al. (US 2005/0059931).
Regarding claim 18, Wright in view of Littmann discloses the microcatheter of claim 14, as set forth above, except for in combination with a second catheter having a lumen through which the microcatheter is rotatably receivable.
However, Garrison teaches an outer catheter 4 and an inner catheter 2 rotatably receivable within the outer catheter (see fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter system by adding an outer catheter, as taught by Garrison, for the purpose of providing proximal occlusion to the vessel and providing protection to the side ports and the balloon of the inner catheter.
Regarding claim 19, Wright in view of Littmann and Garrison,
Garrison teaches the outer catheter is a balloon catheter (see fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter system by adding an outer catheter, as taught by Garrison, for the purpose of providing proximal occlusion to the vessel and providing protection to the side ports and the balloon of the inner catheter.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5,707,358) in view of Littmann et al. (US 5,509,411) in further view of Mohl (US 2011/0295302).
Regarding claim 20, Wright in view of Littmann discloses the microcatheter of claim 14, in combination with a pressure sensor operable to measure pressure of fluid forced into the fluid delivery lumen.
However, Mohl teaches a pressure sensor (132/133/134/135, fig. 4 and par. 0023) operable to measure pressure of fluid forced into the fluid delivery lumen (see figs. 2 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Wright’s catheter by adding a pressure sensor, as taught by Mohl, for the purpose of allowing the user to measure the pressure during the treatment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 14-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11-14 of U.S. Patent No. 9,604,037. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims. 
Application 16/742,061
Fischer, Jr. et al. (US 9,604,037)
Claim 14
Claim 11
Claim 15
Claim 12
Claim 16
Claim 13
Claim 17
Claim 14

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783